DETAILED ACTION
Remarks
The instant application having Application Number 17/349,964 filed on June 17, 2021 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Continuation Statement
This patent application 17/349,964 filed on June 17, 2021 is a continuation of 15/739,285, filed 01/24/2018, now U.S. Patent #11,068,521.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 6/17/2021, 12/27/2021, 01/19/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 11,068,521.  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown in the table below:
Patent No. 11,068,521 claim 1
Instant Application No. 17/349,964 claim 1
1. A method of providing at least one associated note, which is performed in an associated-note providing server interworking with a user terminal, wherein the associated-note providing server and the user terminal comprises at least one processor, the method comprising: 
receiving by the at least one processor at least one user-generated note generated from the user terminal; 
updating by the at least one processor degrees of association between the at least one user-generated note and the at least one associated note, which indicate an association between the at least one user-generated note and the at least one associated note based on a settable reference; and 
providing by the at least one processor the at least one associated note to the user terminal on the basis of the degrees of association between the at least one user-generated note and the at least one associated note, 











wherein the degrees of association are schematized in a tree form and provided to the user terminal, and 
           wherein the settable reference comprises an elapsed time, a number of association inquiries, an inquiry time, an association degree score, an order in which the at least one associate note is clicked, and similarity between information included in both the at least one user-generated note and the at least one associated note.
1. A method of providing at least one associated note, which is performed in an associated-note providing server interworking with a user terminal, wherein the associated- note providing server and the user terminal comprises at least one processor, the method comprising: 
receiving by the at least one processor at least one user-generated note generated from the user terminal; 
updating by the at least one processor degrees of association between the at least one user-generated note and the at least one associated note, which indicate an association with the at least one user-generated note and the at least one associated note based on a settable reference; and 
providing by the at least one processor the at least one associated note to the user terminal on the basis of the degrees of association between the at least one user-generated note and the at least one associated note, 
wherein the degrees of association is updated based on machine learning using 
Expression 1: [Expression 1] 
                                
                                    r
                                    =
                                    1
                                    -
                                    (
                                    α
                                    (
                                    t
                                    e
                                
                            -ts) –                                 
                                    β
                                    
                                        
                                            l
                                            c
                                            +
                                            l
                                            f
                                        
                                    
                                    -
                                     
                                    γ
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                0
                                            
                                            
                                                f
                                            
                                        
                                        
                                            r
                                            i
                                            -
                                            δ
                                            u
                                            )
                                        
                                    
                                
                            
wherein                                 
                                    α
                                    ,
                                     
                                    β
                                    ,
                                     
                                    γ
                                    ,
                                     
                                    δ
                                
                             are weights of elements and zero at initial linkage, te is a time at inquiry point and ts is a time at linkage point, lc is the number of note inquires, l                                
                                    f
                                
                             is the number of inquiry frequency,                                 
                                    f
                                
                            is the number of linked notes,                                 
                                    r
                                    i
                                
                             is an aggregate of the degree of associated of notes,                                 
                                    u
                                     
                                
                            is a score of associated degree designated by user.
3. The method of claim 2, wherein the degrees of association are schematized in a tree form and provided to the user terminal.
2. The method of claim 1, wherein the settable reference comprises an elapsed time, a number of association inquires, an inquiry time, an association degree score, an order in which the at least one associate note is clicked, and similarity between information included in both the at least one user-generated note and the at least one associated note.

Table 1
As exemplarily illustrated in Table 1 above, both are directed to providing a relation note using correlation; see claim language of both for detail. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to modify or to omit the additional elements of claims 1-17 of patent 11,068,521 to arrive at the claims 1-20 of the instant application because the person would have realize that the remaining element would perform the same functions as before.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Please also see MPEP § 804.
Independent claims 7 and 13 are substantially encompass the method recited in claims 1 and are also being rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 11,068,521.

Claim Objections
Claims 1, 7 and 13 are objected to because of the following informalities:  claims 1, 7 and 13 recites phrases “Expression 1:” and “[Expression 1]”.  These phrases need to be removed from the claims.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowed once the objection to the claims 1, 7 and 13 are taken care off and Double Patenting rejection has been overcome.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Lee et al. (US Patent Publication No. 2014/0351350 A1) discloses a user device which can provide information related to text, which is input into a messenger, on a background screen of the messenger, and a method for providing information in the user device are provided. The method includes displaying a conversation exchanged through a messenger, detecting text related to a content in the conversation, displaying a content image matched to the content on a background of the conversation, and providing information related to the content in response to selection of the content image. 
Prior art of record Savage (US Patent Publication No. 2014/0052712 A1) discloses systems and methods may provide traversing data using metadata. In one example, a method may include gathering a textual description of a first object, wherein the textual description includes a word, generating a vector represent the textual description, assigning a first weight value to the word, associating an object space with the word including assigning a second weight value to the word, and associating an object space with the first object.
Prior art of record Yong-Mu Kwon (Korean Patent Publication No. 10-2014-0038577) discloses recording medium storing the content recommendation method using metadata and the computer program code about the method and the computer system performing the method which comprise the step of producing event metadata about the contents chosen by the user, the above-mentioned generated event metadata and the step of searching the recommendation contents provided for the user based on minor meta data about the contents uploaded in the SNS server associated with the user among the contents uploaded in the SNS server and the step of providing the user with the recommendation contents using minor metadata about the above-mentioned searched recommendation contents.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “receiving by the at least one processor at least one user-generated note generated from the user terminal; updating by the at least one processor degrees of association between the at least one user-generated note and the at least one associated note, which indicate an association with the at least one user-generated note and the at least one associated note based on a settable reference; and providing by the at least one processor the at least one associated note to the user terminal on the basis of the degrees of association between the at least one user-generated note and the at least one associated note, wherein the degrees of association is updated based on machine learning using expression
	            
                r
                =
                1
                -
                (
                α
                (
                t
                e
            
        -ts) –             
                β
                
                    
                        l
                        c
                        +
                        l
                        f
                    
                
                -
                 
                γ
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            f
                        
                    
                    
                        r
                        i
                        -
                        δ
                        u
                        )
                    
                
            
        
wherein             
                α
                ,
                 
                β
                ,
                 
                γ
                ,
                 
                δ
            
         are weights of elements and zero at initial linkage, te is a time at inquiry point and ts is a time at linkage point, lc is the number of note inquires, l            
                f
            
         is the number of inquiry frequency,             
                f
            
        is the number of linked notes,             
                r
                i
            
         is an aggregate of the degree of associated of notes,             
                u
                 
            
        is a score of associated degree designated by user.”

Independent claims 7 and 13 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168